Citation Nr: 1723905	
Decision Date: 06/23/17    Archive Date: 06/29/17

DOCKET NO.  09-45 869	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to an increased initial rating for posttraumatic stress disorder (PTSD) with depressive disorder not otherwise specified (NOS), rated 30 percent disabling from June 11, 2007, to January 16, 2013, and 50 percent disabling thereafter.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Asante, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the United States Army from November 1968 to December 1970, with combat service in the Republic of Vietnam.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado, which granted service connection for PTSD with depressive disorder NOS and assigned an initial rating of 30 percent, effective June 11, 2007.

In a February 2013 rating decision, the rating was increased to 50 percent, effective January 16, 2013.  As the Veteran has not indicated satisfaction with that determination, the claim remains on appeal.  AB v. Brown, 6 Vet. App. 35, 38-39 (1993).

Although the Veteran requested a Board videoconference hearing in his June 2013 VA-8 Form, he withdrew his hearing request in a December 2014 statement.  
38 C.F.R. § 20.704(e).

The appeal was remanded for further development in December 2014 and again in March 2016.  

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

For the entire appeal period, the Veteran's PTSD has been manifested by occupational and social impairment with deficiencies in most areas.



CONCLUSION OF LAW

The criteria for a 70 percent rating, but no higher, for PTSD with depressive disorder NOS are met since June 11, 2007.  38 U.S.C.A. §§ 1155 (West 2014); 38 C.F.R. §§, 4.7, 4.125, 4.126, 4.130, 4.21, Diagnostic Code (DC) 9411 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veteran's Contentions

The Veteran maintains that a higher rating is warranted for his psychiatric disorder based on his symptomatology stemming from events that occurred during his combat service in Vietnam as a Huey helicopter pilot, including witnessing his friends being killed or injured, having his helicopter shot up and hit a tree, and witnessing superior officers make decisions that resulted in a lot of casualties.  To this end, the Veteran asserts that his PTSD with depressive disorder NOS causes decreased pleasure and depression, frequent intrusive memories and nightmares about his military experiences, difficulty trusting people, difficulty sleeping, thoughts of being better off dead, feelings of detachment from others, and outbursts of anger.  See September 2008 and June 2015 VA examination reports.

II.  General Rating Principles

Disability ratings are determined by the application of rating criteria set forth in the VA Schedule for Rating Disabilities (38 C.F.R. Part 4) based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155.

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  

Additionally, while it is not expected that all cases will show all the findings specified, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.  Where, as here, the question for consideration is the propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged ratings" is required.  Fenderson v. West 12 Vet. App. 119, 126 (1999).

When evaluating a mental disorder, the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the individual's capacity for adjustment during periods of remission must be considered.  38 C.F.R. § 4.126(a).   In addition, the evaluation must be based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Fenderson, 12 Vet. App. 119.

In evaluating psychiatric disorders, VA has adopted and employs the nomenclature in the rating schedule based upon the Diagnostic and Statistical Manual of Mental Disorders of the American Psychiatric Association (DSM).  See 38 C.F.R. § 4.130. As such, the diagnosis of a mental disorder should conform to the DSM.  See 38 C.F.R. § 4.125 (a).  Effective August 4, 2014, VA amended the portion of its Rating Schedule dealing with mental disorders and its adjudication regulations that define the term "psychosis" to remove outdated references to the Fourth Edition of the DSM (DSM-IV) and replace them with references to the recently updated Fifth Edition (DSM-5).  See 79 Fed. Reg. 149, 45094 (August 4, 2014).  The provisions of the interim final rule apply to all applications for benefits that are received by VA or that were pending before the agency of original jurisdiction (AOJ) on or after August 4, 2014.  VA adopted as final, without change, the interim final rule and clarified that the provisions of this interim final rule do not apply to claims that have been certified for appeal to the Board or are pending before the Board on or before August 4, 2014, even if such claims are subsequently remanded to the AOJ.  See 80 Fed. Reg. 53, 14308 (March 19, 2015).  Because the RO first certified the Veteran's appeal to the Board in June 2013, this claim is governed by the DSM-IV.  Under the DSM-IV, diagnoses many times will include an Axis V diagnosis, or a Global Assessment of Functioning (GAF) score.  The GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995). 

According to the DSM-IV, a GAF of 31 to 40 is indicative of some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).  A 41 to 50 is indicative of serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  

III.  Rating Criteria

The General Rating Formula for Mental Disorders at 38 C.F.R. § 4.130 provides the following ratings for psychiatric disabilities:

A 30 percent rating is warranted where the disorder is manifested by occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is warranted where the disorder is manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is warranted where the disorder is manifested by occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.

A 100 percent rating is warranted where the disorder is manifested by total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130; DC 9411.

IV.  Analysis

The Veteran is currently assigned a 30 percent rating from June 11, 2007, to January 16, 2013, and, a 50 percent rating thereafter for his service-connected PTSD with depressive disorder NOS.  

During the course of the appeal, he has reported that he experiences suicidal thoughts, social isolation, impaired impulse control, difficulty adapting to stressful circumstances (including work and a work like setting) and difficulty maintaining and establishing social and work relationships.  See June 2007 and August 2007 VA treatment notes and September 2008, January 2013, and June 2015 VA examination reports.  
Further, a September 2008 examination report described the Veteran as having marital tensions, a limited support system, and difficulty sustaining work activity.  A January 2013 VA examination report described the Veteran as demonstrating markedly diminished interest or participation in significant activities; feelings of detachment or estrangement from others; restricted range of affect (e.g. unable to have loving feelings); discouraged and dysphoric mood; isolativeness; significant distress or impairment in social, occupational, or other important areas of functioning; disturbances of motivation and mood; and difficulty in adapting to stressful circumstances, including work or a work-like setting.  The Veteran admitted to intermittent thoughts of suicide during the examination, but denied a current plan or intent.  A June 2015 VA examination report described the Veteran as having a discouraged and dysthymic mood; restricted affect and congruent mood; markedly diminished interest or participation in significant activities; feelings of detachment or estrangement from others; significant distress or impairment in social, occupational, or other important areas of functioning, disturbances of motivation and mood; ability to only function in a limited setting where there is loose supervision and he can complete repetitive tasks; and difficulty tolerating an environment where he had to work with coworkers or face customers.  During the examination, the Veteran admitted to thoughts of being better off dead, life seeming pointless at times, feelings of helplessness and hopelessness, but he denied suicidal intent or plan.  

Lastly, a June 2007 VA mental status evaluation provided a GAF score of 38, which is indicative of some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood.  Additionally, a November 2010 VA treatment record assessed the Veteran a GAF score of 45 which is indicative of serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning.  

Although the Veteran denied suicidal or homicidal ideation to his VA providers at various times, the lay and medical evidence of record reveals that the Veteran has reported suicidal thoughts on several occasions since the beginning of the appeal period.  The Court of Appeals for Veteran's Claims has held in Bankhead v. Shulkin that "...the language of the regulation indicates that the presence of suicidal ideation alone, that is, a veteran's thoughts of his or her own death or thoughts of engaging in suicide-related behavior, may cause occupational and social impairment with deficiencies in most areas."  See 2017 U.S. App. Vet. Claims LEXIS 435, *19 (Vet. App. March 27, 2017).  In light of Bankhead v. Shulkin, the Board finds that the Veteran's report of suicidal thoughts on several occasions during the pendency of appeal is probative evidence in determining that his PTSD symptoms result in occupational and social impairment with deficiencies in most areas.  

Given the medical and lay evidence of record, the Veteran's psychiatric symptoms - including his impaired impulse control, suicidal thoughts, social isolation, disturbances in mood and motivation, difficulty in adapting to stressful circumstances, including work or work like setting, and difficulty maintaining social and work relationships - have resulted occupational and social impairment with deficiencies in most areas.  The Veteran's disability picture, taken as a whole and in combination with the objective evidence of record, have more nearly approximated the criteria of a 70 percent disability rating throughout the appeal period.  The Board does not find that the Veteran's PTSD with depressive disorder NOS is manifested by total occupational and social impairment, which would warrant a higher rating of 100 percent.  In this regard, the assigned GAF score of 38 in June 2007, when, considered with the remainder of the evidence of record, is demonstrative of major impairment in several areas, as opposed to impairment in reality testing or communication.  At no point during the appeal period has the Veteran demonstrated gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name, or any other symptoms of similar severity, frequency and duration to warrant a finding of total occupational and social impairment.  Accordingly, the Board finds that a disability rating of 70 percent, but no higher, for the entirety of the appeal is warranted.  To this extent, the appeal is granted.

ORDER

Entitlement to a rating of 70 percent, but no higher, for PTSD with depressive disorder NOS is granted from June 11, 2007.


REMAND

The issue of entitlement to a TDIU has been raised by the record and is within the jurisdiction of the Board.  See June 2015 VA examination report.  Therefore, upon remand the Veteran's TDIU claim should be developed.  Updated VA treatment records should also be secured.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran an Application for Increased Compensation Based on Unemployability, VA Form 21-8940, as well as appropriate notice of how to substantiate a claim for a TDIU.

2.  Obtain any outstanding VA treatment records.

3.  Then, after taking any additional necessary development, adjudicate the TDIU claim.  If the benefit sought on appeal is denied, the Veteran and his representative must be furnished a Supplemental Statement of the Case and given an opportunity to submit a written or other argument in response before the claims file is returned to the Board for further Veteran consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


